In this case appellant was tried in the County Court of Upshur County for violation of the local option law and his punishment fixed at a fine of fifty dollars and thirty days in jail.
His first complaint is of the action of the trial court in overruling his plea to the jurisdiction upon the ground that the order transferring the case from the district court to the County Court does not show that the indictment was filed in the District Court and does not contain an itemized bill of costs. We think appellant is in error in his first contention. The certified copy of the proceedings had in the District Court which is in the record from the certificate of the clerk of the district court, appears to us to be in sufficient compliance with the statute. The order of the court directing the transfer, as set out therein, seems to have been made in the cause of the State of Texas v. Will Venn, "No. 4558." Said order recites that the grand jury came into open court and through their foreman delivered to the court the following indictment, to-wit: "The State of Texas v. Will Venn, file No. 4558." The bill of costs shown in said certified copy of the proceedings appears under the style of "The State of Texas v. Will Venn, No. 4558." We think this sufficiently shows that the indictment was filed in the District Court. An examination of the statute requiring that a bill of the costs accruing in the District Court accompany the indictment in its transfer to the County Court does not specifically require that such bill of costs be itemized and we are cited to no authority holding that the same must be so set out. We have accordingly overruled this contention.
There are a number of bills of exceptions in the record complaining of the action of the trial court in admitting certain testimony. The grounds of objection are too general to demand consideration. That one bought whisky in quanities large and small a year before the alleged sale of a less quantity, might become very material in some cases. No facts are stated in said bill of exceptions which would enable us to pass intelligently upon the same. It is a well settled rule that such bills must be complete in themselves and point out the error complained of, without the necessity for reference or *Page 161 
resort to other parts of the record. Clayton v. State,67 Tex. Crim. 311, 149 S.W. Rep., 119.
The motion for new trial complains of the fact that the evidence is wholly insufficient to support the verdict of guilty. An examination of the testimony of the one witness who testified for the State as to the immediate facts attending the sale, shows that he asked the appellant if he could get him some whisky, to which appellant replied that he thought he could; that witness gave appellant some money and he went away and came back directly and delivered him some whisky. Upon the direct question as to whether it was whisky, witness said "Yes, sir, he sold it for whisky." He further said that it tasted to him like it was one-half whisky and one-half tobacco juice. The appellant denied selling the witness anything. The court submitted the matter fairly to the jury and they have decided the case against appellant's contention. We think there is evidence justifying the verdict.
There being no other errors found in the record which we can consider, the judgment of the lower court is affirmed.
Affirmed.
                          ON REHEARING.                         April 2, 1919.